DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

The Applicant has included newly added claim(s) 16.
The application has pending claim(s) 1-16.

In response to the Request for Continued Examination filed on 7/13/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant's arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new ground(s) of rejection because of the Request for Continued Examination (RCE). 
Applicant’s arguments, see pages 7-8, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Zheng et al (US 2020/0142413 A1).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-16 are not in condition for allowance because they are not patentably distinguishable over the prior art reference(s).

Examiner’s Comments
The Examiner notes that the clause “adapted to” has been used in claim 10 at line 2.  The “adapted to” clause, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, does not limit the scope of a claim or claim limitation.  See MPEP 2111.04.  Therefore it is suggested that the “adapted to” clause be taken out of the claim(s) to thereby recite a positive limitation; or it is suggested to amend the “adapted to” clause to recite -- configured to -- to thereby recite a positive limitation.  
Similar discussions are addressed with regard to claim 11 at line 3 and claim 12 at line 2.

Claim Objections
Claims 7, 9, and 14 are objected to because of the following informalities:  
Claim 7 at line 3; and claim 14 at line 3 respectively: “filtering the captured image” should be -- filtering the image --.
Claim 9 at line 2: “one of a of” should be -- one of --.
Claim 9 at line 3: “the vehicle” at line 3 should be -- the at least one another vehicle --.
Claim 9 at line 4: “the at least one other vehicle” at line 4 should be -- the at least one another vehicle --.
Claim 9 at line 4: “the vehicle” at line 4 should be -- the at least one another vehicle --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 10: The claim limitation “A system … the system being adapted to: …” renders the claim indefinite and unclear because a system claim is defined by structure and not merely by steps.  Therefore the Examiner suggests “the system being adapted to:” at line 2 to be -- the system comprising at least one processor of a vehicle configured to: -- [see claim 11 for support of such suggested language – it is noted that claim 11 does not consist of such deficiencies].

Claims 12-14 are dependent upon claim 10 respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman et al (US 2016/0283804 A1, as applied in previous Office Action) in view of Zheng et al (US 2020/0142413 A1).
Re Claim 1:  Furman discloses a method comprising: receiving an image having a plurality of pixels (see Furman, [0005], [0023], the vehicle receiving an image from a camera); determining a region of interest within the image (see Furman, Fig. 3, [0071]-[0072], [0075], identifying areas of interest, such as road and immediate vicinity relevant to driving situation of the vehicle); filtering the image to generate a filtered image with reduced information content, wherein the filtering comprises reducing the information content of the image by filtering pixels of the image outside the region of interest (see Furman, [0078], the areas other than the given area are blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area); and encoding the filtered image (see Furman, [0078], [0080], compression is then applied to the blurred image).
	However Furman fails to explicitly disclose wherein the region of interest is determined by at least one of: obtaining temperature values for the image and determining the region of interest based on the temperature values; determining a future trajectory and determining the region of interest based on the future trajectory; and determining a velocity for one or more pixels of the plurality of pixels and determining the region of interest based on the velocity.
	Zheng discloses wherein the region of interest is determined by at least one of: obtaining temperature values for the image and determining the region of interest based on the temperature values; determining a future trajectory and determining the region of interest based on the future trajectory (see Zheng, [0005], a region of interest is determined for a captured image taken for the vehicle according to the determined predicted traveling / moving path); and determining a velocity for one or more pixels of the plurality of pixels and determining the region of interest based on the velocity.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method using Zheng’s teachings by including the region of interest according to the future trajectory processing to Furman’s area of interest identification in order to improve the determination of the region of interest (see Zheng, [0005]).

Re Claim 2: Furman further discloses wherein the steps of claim 1 are performed by a processor of a vehicle (see Furman, [0006], [0008], [0045], [0103], instructions executed by a processor of the vehicle), and wherein the method further comprises: recording the image by a camera of the vehicle (see Furman, [0006], [0034], [0057], camera of the vehicle configured to capture the image); and at least one of: transmitting the encoded image to one or more of another vehicle or a cloud environment (see Furman, Fig. 3, [0082], providing the compressed image to a remote system); providing the encoded image to an autonomous driving system of the vehicle; and storing the encoded image in a memory of the vehicle.
	
	As to claim 10, the claim is the corresponding system claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Furman further discloses a system for providing images with reduced information content captured by a camera, the system being adapted to perform the method (see Furman, [0006], [0008], [0034], [0045], [0057], [0103], instructions executed by a processor of the vehicle and the camera of the vehicle configured to capture the image, [0078], [0080], the areas other than the given area are blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area, compression is then applied to the blurred image).

	As to claim 11, the discussions are addressed with regard to claim 2 respectively.

	As to claim 15, the claim is the corresponding non-transitory computer-readable medium claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Furman further discloses a non-transitory computer-readable medium comprising computer-readable instructions, that, when executed by a processor, cause the processor to perform the method (see Furman, [0006], [0008], [0045]-[0046], [0103], instructions stored in the data storage are executed by a processor of the vehicle).

Re Claim 16:  Furman discloses a method comprising: receiving an image having a plurality of pixels (see Furman, [0005], [0023], the vehicle receiving an image from a camera); determining a region of interest within the image (see Furman, Fig. 3, [0071]-[0072], [0075], identifying areas of interest, such as road and immediate vicinity relevant to driving situation of the vehicle); filtering the image to generate a filtered image with reduced information content, wherein the filtering comprises reducing the information content of the image by filtering pixels of the image outside the region of interest (see Furman, [0078], the areas other than the given area are blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area); and encoding the filtered image (see Furman, [0078], [0080], compression is then applied to the blurred image).
	However Furman fails to explicitly disclose wherein the region of interest is determined by determining a future trajectory and determining the region of interest based on the future trajectory.
	Zheng discloses wherein the region of interest is determined by determining a future trajectory and determining the region of interest based on the future trajectory (see Zheng, [0005], a region of interest is determined for a captured image taken for the vehicle according to the determined predicted traveling / moving path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furman’s method using Zheng’s teachings by including the region of interest according to the future trajectory processing to Furman’s area of interest identification in order to improve the determination of the region of interest (see Zheng, [0005]).


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng, and further in view of Stent (US 2019/0043327 A1, as applied in previous Office Action).  The teachings of Furman as modified by Zheng have been discussed above.
Re Claim 3: Furman as modified by Zheng however fails to explicitly disclose wherein the region of interest is further determined by at least one of: recognizing an object on the image and determining the region of interest based on the recognized object; obtaining distance values for the image and determining the region of interest based on the distance values; and obtaining a gaze location of a user for the image and determining the region of interest based on the gaze location of the user.
	Stent discloses wherein the region of interest is further determined by at least one of: recognizing an object on the image and determining the region of interest based on the recognized object; obtaining distance values for the image and determining the region of interest based on the distance values; and obtaining a gaze location of a user for the image and determining the region of interest based on the gaze location of the user (see Stent, Fig. 7, [0042], the portion of the output of the camera [region of interest] zoomed in based on corresponding gaze estimation output).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng, using Stent’s teachings by including the camera system with gaze estimation to Furman’s [as modified by Zheng] camera system in order to improve the detection of potential hazards (see Stent, [0042], [0048]).

	As to claim 12, the discussions are addressed with regard to claim 3 respectively.


Claims 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng, and further in view of Yuki et al (JP2014016688A, as applied in previous Office Action).  The teachings of Furman as modified by Zheng have been discussed above.
Re Claim 4: Although Furman further discloses wherein filtering the image comprises filtering the plurality of pixels of the image based on the region of interest (see Furman, [0078], the areas other than the given area are blurred by Gaussian smoothing to remove high-frequency components in the areas other than the given area), Furman as modified by Zheng however fails to explicitly disclose wherein the region of interest is defined by an importance matrix having a plurality of importance values, wherein each of the plurality of pixels of the image has a corresponding importance value of the importance matrix, and wherein filtering the image comprises filtering the plurality of pixels of the image based on the corresponding importance values.
Yuki discloses wherein the region of interest is defined by an importance matrix having a plurality of importance values (see Yuki, the saliency in the saliency map representing the strength of human visual attention which defines the region of interest, Page 2/13, Paragraphs 4-5; region of interest having a relatively high luminance in saliency map, Page 5/13, Paragraphs 6-7, Page 7/13, Paragraphs 3-4), wherein each of the plurality of pixels of the image has a corresponding importance value of the importance matrix (see Yuki, each pixel in a saliency map corresponding to each pixel of the input image where the saliency is an index representing the strength of human visual attention, Page 2/13, Paragraph 6; Page 7 /13, Paragraph 3), and wherein filtering the image comprises filtering the plurality of pixels of the image based on the corresponding importance values (see Yuki, determining a reference region range for each pixel of the input image based on the corresponding saliency, Page 4/13, Paragraph 3, Page 7/13, Paragraphs 9-10, Page 8/13, Paragraphs 1; blurring the pixel through the reference area range determined by the saliency, e.g., pixel having a higher saliency blurred with a smaller reference area range while pixel having a lower saliency blurred with a wider reference region range which results in an image with the region of interest having a high saliency emphasized, Page 8/13, Paragraphs 2-3; blurring the pixels in an image based on the corresponding saliency values).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng, using Yuki’s teachings by including the saliency information to Furman’s [as modified by Zheng] filtering process in order to preserve and emphasize the region of interest after the blurring process (see Yuki, Page 8/13, Paragraph 3).

Re Claim 5: Furman as modified by Zheng and Yuki further discloses wherein the image and the importance matrix have the same size (see Yuki, each pixel in saliency map corresponding to a pixel in the input image indicating that the saliency map and the input image having the same size, Page 7/13, Paragraph 3), or wherein the importance matrix is mapped to fit the size of the image.  See claim 4 for obviousness and motivation statements.

	As to claim 13, the discussions are addressed with regards to claim 4 respectively.


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng and Yuki, and further in view of Tawari et al (US 2020/0097754 A1, as applied in previous Office Action).  The teachings of Furman as modified by Zheng and Yuki have been discussed above.
Re Claim 6:  However Furman as modified by Zheng and Yuki fails to explicitly disclose wherein the importance matrix is determined by applying a trained neural network to the image; or wherein the importance matrix is received from another vehicle or a cloud environment.
	Tawari discloses wherein the importance matrix is determined by applying a trained neural network to the image (see Tawari, Fig. 2, [0047], the saliency estimation system predicts the saliency map using a convolutional neural network (CNN) given image frame as an input); or wherein the importance matrix is received from another vehicle or a cloud environment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng and Yuki, using Tawari’s teachings by including the neural network processing to Furman’s [as modified by Zheng and Yuki] saliency map processing in order to improve the detection of the region of interest and to assist the vehicle in making correct decisions related to autonomous operation (see Tawari, Fig. 2, [0047],[0081]).

Re Claim 9: However Furman as modified by Zheng and Yuki fails to explicitly disclose wherein the importance matrix of the image is transmitted to at least one of a of another vehicle, a cloud environment and a sensor fusion unit of the vehicle, or wherein a determination is made whether additional data is acquired by the at least one other vehicle, the cloud environment and the sensor fusion unit of the vehicle based on the importance matrix.
	Tawari discloses wherein the importance matrix of the image is transmitted to at least one of a of another vehicle, a cloud environment and a sensor fusion unit of the vehicle (see Tawari, Fig. 1, [0003], [0052], saliency information generated and transmitted to a remote server), or wherein a determination is made whether additional data is acquired by the at least one other vehicle, the cloud environment and the sensor fusion unit of the vehicle based on the importance matrix.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng and Yuki, using Tawari’s teachings by including the saliency database processing to Furman’s [as modified by Zheng and Yuki] saliency map processing in order to improve the speed of detecting the region of interest and to assist the vehicle in making correct decisions related to autonomous operation (see Tawari, [0047], [0054], [0059], [0081]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng and Yuki, and further in view of Piekniewski et al (US 2016/0086050 A1, as applied in previous Office Action).  The teachings of Furman as modified by Zheng and Yuki have been discussed above.
Re Claim 7: Although Yuki further discloses wherein filtering the captured image is based on the importance matrix (see Yuki, determining a reference region range for each pixel of the input image based on the corresponding saliency, Page 4/13, Paragraph 3, Page 7/13, Paragraphs 9-10, Page 8/13, Paragraphs 1; blurring the pixel through the reference area range determined by the saliency, e.g., pixel having a higher saliency blurred with a smaller reference area range while pixel having a lower saliency blurred with a wider reference region range which results in an image with the region of interest having a high saliency emphasized, Page 8/13, Paragraphs 2-3; blurring the pixels in an image based on the corresponding saliency values) [see claim 4 for obviousness and motivation statements], Furman as modified by Zheng and Yuki however fails to explicitly disclose wherein the importance matrix is a combined importance matrix that is generated by combining a plurality of importance matrices.
	Piekniewski discloses wherein the importance matrix is a combined importance matrix that is generated by combining a plurality of importance matrices (see Piekniewski, [0128], [0151], [0152], multiple saliency maps combined to produce a combined map).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng and Yuki, using Piekniewski’s teachings by including the combined saliency map processing to Furman’s [as modified by Zheng and Yuki] saliency map processing in order to improve the detectability of an object/feature of interest (see Piekniewski, [0128], [0150]-[0152]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng, and further in view of Miled et al (US 2004/0091158 A1, as applied in previous Office Action).  The teachings of Furman as modified by Zheng have been discussed above.
Re Claim 8:  Furman as modified by Zheng however fails to explicitly disclose wherein the image is included in a sequence of images; and wherein a global importance value is assigned to the image, and/or wherein the region of interest of the image is obtained based on a region of interest of a previous image, wherein the previous image is included in the sequence of images, and wherein the previous image is previous to the image in the sequence.
	Miled discloses wherein the image is included in a sequence of images; and wherein a global importance value is assigned to the image, and/or wherein the region of interest of the image is obtained based on a region of interest of a previous image, wherein the previous image is included in the sequence of images, and wherein the previous image is previous to the image in the sequence (see Miled, Figs. 1 and 4, [0083], ROI contour in previous frame projected onto current frame based on which ROI boundary in current frame is estimated, [0014], tracking a target region in an image frame based on a target region of a previous frame in a sequence of image frames).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng, using Miled’s teachings by including the region of interest processing to Furman’s [as modified by Zheng] region of interest processing in order to track the important regions in subsequent frames automatically which also is more robust to changes in illumination (see Miled, [0061], [0084], [0094]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman as modified by Zheng and Yuki, and further in view of Miled.  The teachings of Furman as modified by Zheng and Yuki have been discussed above.
Re Claim 14: The discussions are addressed with regard to claim 8 respectively. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furman’s method, as modified by Zheng and Yuki, using Miled’s teachings by including the region of interest processing to Furman’s [as modified by Zheng and Yuki] region of interest processing in order to track the important regions in subsequent frames automatically which also is more robust to changes in illumination (see Miled, [0061], [0084], [0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu ‘955 discloses the autonomous vehicle can define a ground area of interest intersecting this region and then wirelessly broadcast a query for types, locations, velocities, and/or predicted trajectories of objects within this ground area of interest at approximately the first time, and then the autonomous vehicle may receive from a second vehicle supplemental perception data in the form of a second object map segment and specifying types, locations, velocities, and/or predicted trajectories of a second set of objects within the ground area of interest at approximately the first time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 27, 2022